RENDERED: NOVEMBER 18, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2022-CA-0056-MR

ERIC STRAUB                                                          APPELLANT


                APPEAL FROM CAMPBELL CIRCUIT COURT
v.                HONORABLE DANIEL J. ZALLA, JUDGE
                        ACTION NO. 20-CR-00342


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                OPINION
                        VACATING AND REMANDING

                                  ** ** ** ** **

BEFORE: DIXON, GOODWINE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Eric Straub appeals from his conviction of possession

of a firearm by a convicted felon and for violating a domestic violence order.

Appellant argues on appeal that he was not a felon when charged with possessing

the firearm and should not have been convicted of that charge. We believe that

Appellant has raised enough questions about the validity of his conviction that

additional proceedings are required; therefore, we vacate Appellant’s conviction

and remand.
                       FACTS AND PROCEDURAL HISTORY

                On May 26, 2015, Appellant pleaded guilty to first-degree possession

of a controlled substance,1 a Class D felony, and entered into a felony diversion

program pursuant to KRS 533.250. The diversion program was to last three years.

                On July 8, 2020, Appellant was arrested and charged with violating a

domestic violence order2 and being a convicted felon in possession of a handgun.3

The felony conviction used for the handgun charge was from his possession of a

controlled substance charge in 2015. Appellant ultimately accepted a plea

agreement. In exchange for pleading guilty, the possession of a handgun by a

convicted felon would be amended to a charge of possession of a firearm by a

convicted felon.4 Nothing would change regarding the violation of the domestic

violence order. At Appellant’s sentencing hearing, defense counsel discussed the

prior diversion arrangement with the court, but believed because Appellant did not

move to have his prior conviction dismissed after completing his diversion term, he

was still considered a convicted felon. Appellant was sentenced in accordance

with the plea agreement. This appeal followed.


1
    Kentucky Revised Statutes (KRS) 218A.1415.
2
    KRS 403.763.
3
    KRS 527.040.
4
  KRS 527.040(2)(a) states that the possession of a firearm by a convicted felon is a Class D
felony unless the firearm is a handgun, in which case it is a Class C felony.

                                               -2-
                                    ANALYSIS

             On appeal, Appellant argues that because he completed his diversion

program for the prior felony, he was not a convicted felon when he was charged

with possession of the firearm; therefore, his conviction and sentence for

possession of a firearm by a convicted felon is illegal and contrary to statute. The

Commonwealth argues that Appellant waived all issues on appeal when he made

an unconditional guilty plea.

             While an unconditional guilty plea waives the right to
             appeal many constitutional protections as well as the
             right to appeal a finding of guilt on the sufficiency of the
             evidence, there are some remaining issues that can be
             raised in an appeal. These include competency to plead
             guilty; whether the plea complied with the requirements
             of Boykin v. Alabama, 395 U.S. 238, 244, 89 S. Ct. 1709,
             23 L. Ed. 2d 274 (1969); subject matter jurisdiction and
             failure to charge a public offense; and sentencing
             issues. In Roe v. Flores-Ortega, the United States
             Supreme Court recognized that “a guilty plea reduces the
             scope of potentially appealable issues.” 528 U.S. 470,
             480, 120 S. Ct. 1029, 145 L. Ed. 2d 985 (2000)
             (emphasis added).

Windsor v. Commonwealth, 250 S.W.3d 306, 307 (Ky. 2008) (footnotes and

citations omitted). Such sentencing issues that can still be raised on appeal are that

the sentence is illegal and that the plea agreement violated the law. McClanahan v.

Commonwealth, 308 S.W.3d 694, 701 (Ky. 2010).




                                         -3-
            Here, Appellant entered into a diversion program pursuant to KRS

533.250. KRS 533.250(1)(f) requires a person to enter a guilty plea as part of the

diversion program. KRS 533.256 states in relevant part:

            (1) If the defendant fails to complete the provisions of the
            pretrial diversion agreement within the time specified, or
            is not making satisfactory progress toward the
            completion of the provisions of the agreement, the
            Division of Probation and Parole, the victim, or a peace
            officer may inform the attorney for the Commonwealth
            of the alleged violation or noncompliance, and the
            attorney for the Commonwealth may apply to the court
            for a hearing to determine whether or not the pretrial
            diversion agreement should be voided and the court
            should proceed on the defendant’s plea of guilty in
            accordance with the law.

KRS 533.258 states:

            (1) If the defendant successfully completes the provisions
            of the pretrial diversion agreement, the charges against
            the defendant shall be listed as “dismissed-diverted” and
            shall not constitute a criminal conviction.

            (2) The defendant shall not be required to list this
            disposition on any application for employment, licensure,
            or otherwise unless required to do so by federal law.

            (3) Pretrial diversion records shall not be introduced as
            evidence in any court in a civil, criminal, or other matter
            without the consent of the defendant.

            In the case at hand, Appellant argues that his diversion ended in 2018;

therefore, his previous felony charge should have been dismissed and he should not




                                        -4-
have been considered a convicted felon for purposes of the convicted felon in

possession of a handgun/firearm charge.

             In Thomas v. Commonwealth, 95 S.W.3d 828 (Ky. 2003), the

Kentucky Supreme Court held that when a defendant pleads guilty and enters into

a felony diversion program, as occurred here with Appellant, that defendant is

considered a convicted felon until the diversion program is completed. Id. at 829-

30. In addition, a defendant is entitled to have his conviction dismissed, pursuant

to the diversion agreement, if the defendant has completed the diversion, the

diversion period has expired, and the Commonwealth has not moved to void or

terminate the diversion agreement for noncompliance before the diversion period

expired. Ballard v. Commonwealth, 320 S.W.3d 69, 74 (Ky. 2010).

             Here, the Commonwealth has argued that Appellant did not complete

the diversion program; however, it does not explain how Appellant failed to

complete the program or what else Appellant was required to do. In addition, the

Commonwealth does not claim that it moved to void or terminate the diversion

agreement. Finally, the Commonwealth does not dispute that Appellant entered

into a diversion program back in 2015. We note that in the case of Tucker v.

Commonwealth, 295 S.W.3d 455 (Ky. App. 2009), a previous panel of this Court

held that when a diversion program term expires and the Commonwealth does not

move to void or terminate the diversion agreement, then the defendant is deemed


                                         -5-
to have successfully completed the diversion even if not all the terms of the

diversion agreement have been met. Id. at 457-58.

                                      CONCLUSION

              Unfortunately, because Appellant’s trial counsel believed Appellant

was still considered a convicted felon based on his 2015 criminal charge, the facts

surrounding Appellant’s diversion agreement and its terms were not fully explored.

On the other hand, there is sufficient evidence to suggest that Appellant might have

completed his diversion program and his 2015 felony conviction was erroneously

not dismissed. We believe additional proceedings are necessary. If Appellant

completed his diversion, then he should not have been charged with being a felon

in possession of a handgun or firearm. This would mean that his current sentence

was illegal and the plea agreement he entered into was contrary to law.

McClanahan, supra. We therefore vacate Appellant’s current conviction and

remand. On remand, the trial court should determine whether Appellant

successfully completed his diversion program.5



              ALL CONCUR.




5
 We wish to make clear that we are not voiding Appellant’s plea agreement. If the trial court
deems Appellant did not complete his diversion, then the plea agreement will stand and his
current conviction can be reinstated.

                                              -6-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Adam Meyer               Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Stephanie L. McKeehan
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -7-